Citation Nr: 1413577	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-33 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to December 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

By the April 2010 rating decision, the RO, inter alia, denied the Veteran's claims to establish service connection for a bilateral ankle disability.  The Veteran expressed disagreement with this determination and perfected an appeal to the Board; however, prior to transfer of the claims file to the Board, the RO granted these claims by a March 2012 rating decision.  The Veteran has not expressed disagreement with the assigned evaluations or effective dates of these awards.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.


FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated at the Veteran's entrance to active duty.  

2.  The competent clinical evidence of record reflects that the Veteran does not have bilateral hearing loss disability for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An October 2009 letter satisfied the duty to notify provisions concerning claims brought under the theory of direct service connection as well as how VA determine disability ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) or has received private treatment for his alleged bilateral hearing loss disability.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

At the November 2011 QTC examination, the Veteran reported that he had been diagnosed with bilateral hearing loss in December 2002 at a hospital in Wurzburg, Germany.  Although there is no record associated with the claims file which is dated in December 2002 or from any medical facility in Wurzburg, Germany, a remand to attempt to procure this record is unnecessary.  This is so because, as will be discussed below, it appears that the Veteran has misreported the date of this record.  Indeed, the Veteran's service treatment records include audiometric testing completed at a medical facility in Germany in either April 2002 or September 2002.  The discrepancy in the date of this record is caused by difficulty interpreting the hand-written date, which the Board notes to be in the box corresponding to the Veteran's date of birth rather than the date of the examination.  Nonetheless, because it appears that the record referred to by the Veteran at the November 2011 QTC examination is already associated with the record, a remand for this evidence would only avoidable delay.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). In light of above, the Veteran is not prejudiced by the Board's adjudication of his claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA provided the Veteran a fee-based examination through QTC Services in November 2011 in connection with his claim, and this examination report reflects findings that are adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination reports reflect that audiometric testing was conducted as per pertinent VA guidelines and the audiologist completed a review of the complete record and interview with the Veteran, to include the Veteran's descriptions of how his alleged bilateral hearing loss disability affects his daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the Board concludes that the November 2011 QTC examination is adequate for the purpose of adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection - bilateral hearing loss 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

In addition to the legal criteria of direct and presumptive service connection, recounted above, For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court also held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Analysis

The Veteran avers that he has bilateral hearing loss disability as a result of exposure to excessive noise during active service.  

The Veteran's entrance audiogram results show normal hearing in the left ear and some degree of hearing loss in the right ear, but the thresholds do not meet the criteria for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2013); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the presumption of soundness on entrance to active duty does not attach as to right ear hearing loss, and the disability regarding that ear may not be considered on a direct incurrence basis.  Rather, service connection may be considered only on the basis of aggravation of the pre-existing right ear hearing loss, to include presumptive service connection.  The only other in-service audiogram is dated in either April 2002 or September 2002, and it shows normal hearing in the left ear and some degree of hearing loss in the right ear, but not meeting the criteria for a hearing loss disability for VA purposes.  

However, the first element of a claim for service connection is that there must be evidence of a current disability, and, in this case, that means evidence of a current hearing loss disability in either ear which meets the criteria of 38 C.F.R. § 3.385.

The Veteran was provided a QTC audiology examination in November 2011, and audiometric testing reflected pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
10
15
15
5
5

The word recognition score was 100 percent for the right ear and 96 percent for the left ear using the Maryland CNC word list test.  

The examiner noted that the service treatment records did not show a significant threshold shift and the Veteran did not meet the VA criteria for hearing loss disability in either ear.  The Board notes that, as stated by the examiner, the November 2011 QTC examination report reflects that the Veteran does not have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

As a service connection claim requires, at a minimum, medical evidence of a current disability, service connection for bilateral hearing loss disability is not warranted in this case under the theories of direct incurrence (left ear) or aggravation of a pre-existing condition (right ear).  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, despite the audiogram results reflecting some degree of hearing loss in the right ear as per Hensley at entrance to service, the post service record reflects that the Veteran does not have current hearing loss disability for VA purposes in either ear.  There has been no finding of a current VA disability during the pendency of the Veteran's claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  

The Board recognizes the Veteran's claim that he believes that he has bilateral hearing loss disability for VA purposes.  However, diminished hearing is not synonymous with a hearing loss disability for VA purposes.  The Court in Hensley noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The evidence of record establishes that any hearing loss the Veteran has is not at the level of a hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker, supra.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


